COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §

 THE STATE OF TEXAS,                            §               No. 08-16-00322-CR

                      State,                    §                 Appeal from the

 v.                                             §                120th District Court

 GEORGE FRANK DIAMOS, III,                      §             of El Paso County, Texas

                       Appellee.                §               (TC# 20130D05419)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until July 7, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, State’s attorney, prepare the

State’s brief and forward the same to this Court on or before July 7, 2017.

       IT IS SO ORDERED this 23rd day of May, 2017.



                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.